Continuation Sheet

Continuation of 12: Because, it remains the Examiner's position that the claims are unpatentable for reasons previously of record in the final office action.

Response to Arguments
Applicant's arguments filed 2/24/22 have been fully considered but they are not persuasive.
The Applicant contends that based on an example, e.g., Example 1, in Shiao that one of ordinary skill in the art would not modify Shiao, since Example 1 suggests that ceramic particles are less than 30 percent by weight are used in the shells, and further contends that increasing the amount of ceramic particles would not necessarily provide more UV absorption to the shell, and that using less binder would be detrimental to the opacity of the system of Shiao. This is not persuasive since Shiao teaches color pigments may be provided in the coating (para 89), which would have suggested to one of ordinary skill in the art the time of invention a reduced need for the binder and/or substituting additional color pigments for the binder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783